DETAILED ACTION
Status of Application
Claims 1-17 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20170098403 A1), further in view of Chung et al. (US 20150194096 A1), hereon Chung-1.
Regarding claim 11, a compensation method of a display device, the method comprising: generating stress data by converting grayscale values included in image data to be displayed on a display panel into stress values; (Para 41-45. Fig. 2 shows degradation quantity which is the stress values are accumulated which is generated from the grayscale values in RGB)
predicting deterioration by analyzing the restored accumulated stress data and determining a compensation value for the deterioration; and driving the display panel using the compensation value. (Para 41-45.  So the compensation values are predictable by block 2230 and 2240 and then driving the display panel using the compensation value RGB’)
However Chung does not teach calculating average data of the stress data for each pixel; compressing the average data; storing the compressed average data in a memory; reading the compressed average data stored in the memory and restoring accumulated stress data using the compressed average data.
However Chung-1 teaches compression and decompressing of data using average data. (Para 72)


Regarding claim 12, Chung and Chung-1 already teach The method of claim 11, 	and Chung further teaches and Chung-1 further teaches wherein the calculating the average data includes: calculating usage of a current pixel by analyzing current image data; calculating accumulated stress data by accumulating the usage of the current pixel; (Para 41-45)
 However Chung does not calculating the average data by dividing the accumulated stress data by an accumulated number of times. 
However Chung-1 teaches compression and decompressing of data using average data. (Para 72)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chung with Chung-1 to teach calculating the average data by dividing the accumulated stress data by an accumulated number of times to produce the predictable result of saving electronic device storage as offered by the data compression.


However use of bit size is depending on the device design requirement and choice of any bit size is fully within the purview of anyone of ordinary skilled in the art.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chung and Chung-1 to teach wherein the accumulated stress data has a size of 32 bits, and the average data has a size of 16 bits as the use of any bit size is depending on device design choice. 

Regarding claim 17, Chung and Chung-1 already teach the method of claim 11, 
And Chung further teaches wherein the compensation value is image-sticking compensation data for compensating for deterioration of a plurality of pixel units of the display panel. (Para 41-45. Please note that the compensation value is image-sticking compensation data as degradation quantity based on input data is accumulated).

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 distinctly features:
“a display driver configured to output a driving signal for driving the display panel; and a timing controller configured to generate stress data by converting grayscale values included in image data into stress values, accumulate the stress data for each pixel, calculate average data for each pixel corresponding to an accumulated number of times, determine a compensation value by performing lossless compression and restoration on the average data in a regular region and lossy compression and restoration on the average data in an irregular region, respectively, and to provide the compensation value to the display driver”
The closest prior art Chung (US 20170098403 A1) teaches OLED aging compensation method as shown in Figure 2 and paragraphs 41-45, and Chung et al. (US 20150194096 A1) teaches display data compression method as shown in paragraph 72.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious two display regions are applied with different compressions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.